Citation Nr: 1410589	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-13 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1966 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an October 2010 rating decision issued by the Regional Office (RO) in Pittsburgh, Pennsylvania. 

In September 2011, the Veteran testified at a hearing before the undersigned. A transcript of the hearing is of record.

The Veteran's claim was initially limited to the question of entitlement to service connection for PTSD.  Given, however, that the medical evidence shows that he has been diagnosed with other psychiatric disorders the issue has been broadened to include service connection for any acquired psychiatric disorder to include PTSD.  See  Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals documents that are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  All relevant treatment records have been reviewed by the Board.  Any outstanding VA treatment records are not relevant to the Veteran's claim.

2.  The Veteran's alcohol abuse is due to his willful misconduct.

2.  At no time during the pendency of the claim has the Veteran been diagnosed with PTSD, a psychosis, or an acquired psychiatric disorder save for alcohol abuse and an alcohol-induced mood disorder.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include posttraumatic stress disorder, was not incurred in or aggravated by service, and a psychosis may not be presumed to have been so incurred. 38 U.S.C.A. §§ 105, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In May 2010, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Notice was also provided as to how disability ratings and effective dates are assigned.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, attempting to verify the claimed stressor, and affording a VA examination.  There is no evidence that additional examinations are in order.  Although VA medical records may be missing from the claims file, any missing records are not shown or even suggested to be relevant to the Veteran's claim.  In a September 2011 VA hearing, the Veteran reported that he had not been diagnosed with posttraumatic stress disorder and that the only counseling he had received had been for excessive drinking.  He also noted that his primary care physician had offered him the opportunity to see a psychiatrist but he declined.  The August 2010 VA examiner reviewed the Veteran's VA medical records and specifically noted that he had never had a psychiatric hospitalization or been placed on psychiatric medications.  Thus, any outstanding treatment records do not contain treatment for, or a diagnosis of, an acquired psychiatric disorder or PTSD.  As such, these records are not relevant to the Veteran's claim, and the appellant is not prejudiced by the Board's decision. 

Moreover, the Board held the record open for 60 days following the September 2011 hearing to provide the Veteran an opportunity to submit further evidence.  Nearly two and a half years later, neither the Veteran nor his representative has submitted any evidence showing that he suffers from an acquired psychiatric disorder, or that a diagnosed acquired psychiatric disorder is related to service.  Therefore, VA has satisfied its duties to assist.  

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Legal Principles and Analysis

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Compensation will not be paid if a disability is the result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301.  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99; 64 Fed. Reg. 52375 (1999).

A psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§  3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997). 

The diagnostic criteria, including those related to stressors, set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV) have been adopted by VA.  38 C.F.R. § 4.125 (2013). 

The Veteran did not serve in a combat military occupational specialty.  He does, however, allege that his unit was exposed to rocket attacks.  Under 38 C.F.R. § 3.304(f)(3), if a stressor claimed by a veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

"Fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability. See Degmetich v. Brown, 104 F.3d 1328 (1997).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, in the absence of proof of present disability, there can be no valid claim.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A review of the evidence reveals that the preponderance of evidence weighs against a finding that the claimant currently has, or has had at any time during the pendency of this claim, posttraumatic stress disorder, a psychosis, or any other acquired psychiatric disorder save for alcohol abuse or an alcohol-induced mood disorder.  The Veteran was afforded a VA examination in August 2010.  There the examiner reviewed the claims file, considered the appellant's reported history, and conducted a number of psychological tests.  She diagnosed the Veteran with alcohol abuse, unrelated to military service, and an alcohol-induced mood disorder.  In her opinion, she specifically stated that the Veteran did not meet the diagnostic criteria for PTSD and opined that the appellant's reported sleep disturbance, irritability and depressive symptoms were likely a direct result of his alcohol use and were unrelated to his military service.  

In contrast, the Veteran asserts that he does have PTSD as a result of his military service.  Even assuming that the appellant was exposed to rocket attacks as he alleges, establishing service connection for PTSD still requires medical opinion evidence from a VA provider of a diagnosis of PTSD.  38 C.F.R. § 3.304(f)(3).  

The claims file, including the service treatment records, is absent for a diagnosis of PTSD and the Veteran stated in the September 2011 hearing that he had never been diagnosed with PTSD.  Moreover, the August 2010 examiner specifically stated that the Veteran's symptoms did not meet the criteria for PTSD under DSM -IV, which is required under 38 C.F.R. § 4.125.  Thus, as there is no evidence establishing the Veteran as a mental health professional, his lay conclusion carries little probative value.  

Alternatively, the Veteran contends that he warrants service connection for an acquired psychiatric disorder.  In his February 2011 notice of disagreement, the Veteran argued that his alcohol abuse began during, and as a result of, his military service, and he is therefore entitled to compensation.  The August 2010 VA examiner opined, however, that his alcohol-related diagnoses were not caused by service.  Significantly, 38 U.S.C.A. §§ 105, 1110 provides that "no compensation shall be paid if the disability is a result of the person's own willful misconduct or abuse of alcohol or drugs."  Thus, even assuming that his alcohol disorders were related to service, the claim would still be denied.  The claims file, including the service treatment records, is otherwise absent for a diagnosis of any other acquired psychiatric disorders.  Again, in the September 2011 hearing, the Veteran denied ever receiving any such diagnosis.  

Finally, there is no evidence that the Veteran has been diagnosed with a psychosis, either currently or within one year of separation from active duty.  38 C.F.R. §§  3.307, 3.309. 

In sum, other than the Veteran's alcohol-related disorder, which cannot be service connected, there is no evidence of a current diagnosis of PTSD or any other acquired psychiatric disorder, including a psychosis.  Since a current disability is a necessary element of any service connection claim, consideration whether there is an in-service stressor or a nexus to service is not warranted.  Degmetich, 104 F.3d at 1328.  Therefore the claim is denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


